ICJ_156_CertainDocumentsSeizure_TLS_AUS_2014-03-03_ORD_01_NA_02_EN.txt.                      167 	




                                             SEPARATE OPINION
                                        OF JUDGE CANÇADO TRINDADE


                                                   table of contents

                                                                                              Paragraphs

                          I. Prolegomena1-2
                       II. The Centrality of the Quest for Justice                                3-12
                             1. Impertinence of reliance on local remedies in the circum‑
                                stances of the present case                                        4-5
                             2. Impertinence of reliance on avoidance of “concurrent juris‑
                                diction” in the circumstances of the present case                 6-10
                             3. General assessment                                               11-12
                      III. Impertinence of Reliance upon Unilateral Acts of States
                           in the Course of International Legal Proceedings                      13-25


                      IV. Ex Conscientia Jus Oritur                                              26-28
                          V. The Question of the Ownership of the Seized Documents
                             and Data                                                            29-32
                      VI. The Relevance of General Principles of International
                          Law                                                                    33-43
                             1. Responses of the Parties to a question from the Bench            34-36
                             2. General assessment                                               37-43
                     VII. The Prevalence of the Juridical Equality of States                     44-45
                     VIII. Provisional Measures of Protection Independently of
                           Unilateral “Undertakings” or Assurances                               46-58
                      IX. The Autonomous Legal Regime of Provisional Measures of
                          Protection                                                             59-62
                       X. Epilogue : A Recapitulation                                            63-71

                                                             *

                                                     I. Prolegomena

                       1. Destiny has wished that the judicial year of 2014 of the International
                     Court of Justice (ICJ) was to start with the consideration of the present

                     24




8 CIJ1061.indb 176                                                                                         25/03/15 08:46

                     168 	     seizure and detention (sep. op. cançado trindade)

                     case concerning Questions relating to the Seizure and Detention of Certain
                     Documents and Data (Timor‑Leste v. Australia), lodged with the Court on
                     17 December 2013, which once again shows that the factual context of
                     disputes lodged with an international tribunal like the International Court
                     of Justice may well cross the threshold of human imagination. In effect, I
                     have concurred with my vote to the adoption of the present Order of
                     3 March 2014, as I consider that the provisional measures of protection
                     ordered by the Court are better than nothing, better than not having
                     ordered any such measures at all. Yet, given the circumstances of the cas
                     d’espèce, I think that the Court should have gone further, and should have
                     ordered the measure requested by Timor‑Leste, to the effect of having the
                     documents and data (containing information belonging to it) seized by
                     Australia, immediately sealed and delivered into the custody of the Court
                     itself here at its siège at the Peace Palace in The Hague.
                        2. I feel thus obliged to leave on the records the foundations of my
                     personal position on the matter. To that effect, I shall address, firstly, the
                     centrality of the quest for justice (disclosing the impertinence of the invo‑
                     cation of the local remedies rule, and of reliance on avoidance of so‑called
                     “concurrent jurisdiction”). Secondly, I shall dwell on the impertinence of
                     reliance upon unilateral acts of States in the course of international legal
                     proceedings. Thirdly, I shall address the prevalence of human values and
                     the idea of objective justice over facts (ex conscientia jus oritur). Fourthly,
                     I shall address the question of the ownership of the seized documents and
                     data. Fifthly, I shall focus on the relevance of general principles of inter‑
                     national law. Sixthly, I shall dwell upon the prevalence of the juridical
                     equality of States. I shall then move to my last line of consideration, on
                     provisional measures of protection independent of unilateral “undertak‑
                     ings” or assurances, and on what I deem it fit to characterize as the auto­
                     nomous legal regime of provisional measures of protection. Last but not
                     least, I shall proceed to a recapitulation of all the points made in the
                     present separate opinion.


                                   II. The Centrality of the Quest for Justice

                        3. To start with, in the course of the present proceedings the Court was
                     faced with arguments, advanced in particular by the respondent State,
                     which required from it clarification so as to address properly the request
                     for provisional measures of protection. Those arguments pertained to
                     Australia’s reliance on : (a) local remedies to be allegedly exhausted (by
                     the applicant State) in national courts ; and (b) avoidance of concurrent
                     jurisdiction (the International Court of Justice and the Arbitral Tribunal
                     of the Permanent Court of Arbitration (PCA)). Those arguments were
                     advanced by counsel for Australia as alleged impediments to Timor‑Leste
                     to seek provisional measures of protection from the International Court
                     of Justice itself, as it has done. Yet, it promptly became clear that, in the
                     circumstances of the cas d’espèce, reliance on local remedies and on avoi‑

                     25




8 CIJ1061.indb 178                                                                                     25/03/15 08:46

                     169 	      seizure and detention (sep. op. cançado trindade)

                     dance of “concurrent jurisdiction” (judicial and arbitral procedures) were
                     impertinent, and missed the central point of the quest for justice in the
                     circumstances of the cas d’espèce.

                                     1. Impertinence of Reliance on Local Remedies
                                        in the Circumstances of the Present Case
                        4. At the public sitting before the Court of 21 January 2014, counsel
                     for Australia contended that Timor‑Leste was to pursue “remedies in an
                     Australian court”, even though it conceded that this was not a “diploma‑
                     tic protection claim” 1. For its part, Timor‑Leste contended that the rule
                     of exhaustion of local remedies had no application here, in a case like the
                     present one, “where a State asserts its own right against the State that has
                     harmed it” 2. It was made clear that, in such circumstances, it would be
                     impertinent to insist on recourse to local remedies.

                        5. In effect, the rule of exhaustion of local remedies surely does not
                     apply here. Firstly, this is a public complaint, a State claim with public —
                     not private — origin. Secondly, this is a complaint of a direct injury to the
                     State itself, fundamentally distinct from one of diplomatic protection.
                     Thirdly, the State is, clearly, not only pursuing its own interests, but vin‑
                     dicating what it regards as its own right. Fourthly, in so doing, the State
                     is acting on its own behalf. In such circumstances, a State cannot be com‑
                     pelled to subject itself to appear before national tribunals. As widely reck‑
                     oned in international case law and legal doctrine, in these circumstances
                     the local remedies rule does not apply : par in parem non habet imperium,
                     non habet jurisdictionem 3.



                       2. Impertinence of Reliance on Avoidance of “Concurrent Jurisdiction”
                                     in the Circumstances of the Present Case
                       6. Counsel for Australia then drew attention to the pending arbitral
                     proceedings opposing it to Timor‑Leste, adding that the International
                     Court of Justice, depending in its view on State consent, had “no inherent
                     priority” over “other forums specially consented to by States”, nor review
                     authority over them, unless “such priority or authority have been
                     expressly conferred” 4. This argument was laid down on a strict State
                     voluntarist outlook, privileging State will. Counsel of Australia proceed­
                     ed that concurrent jurisdiction (International Court of Justice and PCA
                     Arbitral Tribunal) should be avoided, as “[a] rigid adherence to the
                          1CR 2014/2, of 21 January 2014, pp. 19‑20, para. 37.
                          2CR 2014/1, of 20 January 2014, p. 26, para. 20.
                         3 A. A. Cançado Trindade, The Application of the Rule of Exhaustion of Local Remedies

                     in International Law, Cambridge University Press, 1983, pp. 173‑174.
                         4 CR 2014/2, of 21 January 2014, pp. 43‑44, paras. 21‑22.



                     26




8 CIJ1061.indb 180                                                                                               25/03/15 08:46

                     170 	          seizure and detention (sep. op. cançado trindade)

                     parallelism of jurisdictions will only encourage forum shopping, conflict
                     and fragmentation, unduly favouring successive claimants” 5. In Austra‑
                     lia’s counsel’s view, in order to avoid one international tribunal affecting
                     “parallel proceedings” before another, and also to avoid “two conflicting
                     decisions on the same issue” (paras. 25‑26), in his view the PCA Arbitral
                     Tribunal, and not the International Court of Justice, was a “more appro‑
                     priate forum” for dealing with provisional measures in the present case
                     (paras. 31‑33) 6.



                       7. The International Court of Justice has promptly and rightly disposed of
                     these arguments in the present Order of 3 March 2014. From the start, it
                     recalled that, in its previous Order, of 28 January 2014, in the present case, it
                              “decided not to accede to Australia’s request for a stay of the pro‑
                              ceedings, considering, inter alia, that the dispute before it between
                              Timor‑Leste and Australia was [is] sufficiently distinct from the dis‑
                              pute being adjudicated upon by the Arbitral Tribunal in the Timor
                              Sea Treaty Arbitration” (para. 17).
                     The arguments that it rejected unduly shifted attention from the quest for
                     justice and the imperative of the realization of justice, into alleged needs
                     of delimitation of competences between international tribunals.

                        8. Furthermore, it so happens that the Rules of Procedure of the PCA
                     Arbitral Tribunal, in charge of the arbitration under the Timor Sea
                     Treaty, provide that “[a] request for interim measures addressed by any
                     party to a judicial authority shall not be deemed incompatible with the
                     agreement to arbitrate, or as a waiver of that agreement”. The interna
                     corporis of the PCA Arbitral Tribunal itself sees no need of avoiding
                     “forum shopping”, or “parallelism of jurisdictions”, or “fragmentation of
                     international law”, or the like. It is duly focused on the quest for justice.


                        9. In the present case, there is clearly no impediment to resort to
                     another judicial instance in order to obtain provisional measures of pro‑
                     tection, quite on the contrary. The contending Parties are expressly
                     allowed to do so, in case such provisional measures are needed. And,
                     contrary to what Australia’s counsel says, the International Court of Jus‑
                     tice, and not the PCA Arbitral Tribunal, is surely the “more appropriate
                     forum” for dealing with provisional measures of protection in the case of
                     which it has been seized. Moreover, it is my feeling that a word of caution
                     is here needed as to the aforementioned euphemisms (the empty and mis‑
                     leading rhetoric of “forum shopping”, “parallelism”, avoidance of “frag‑
                     mentation” of international law and of “proliferation” of international
                          5   CR 2014/2, of 21 January 2014, pp. 44‑45, para. 24.
                          6   Ibid., pp. 45‑47, paras. 25‑26 and 31‑33.

                     27




8 CIJ1061.indb 182                                                                                       25/03/15 08:46

                     171 	       seizure and detention (sep. op. cançado trindade)

                     tribunals) with which a trend of contemporary legal doctrine (en vogue to
                     the north of the equator) has in recent years tried in vain to brainwash
                     younger generations of scholars of our discipline, unduly diverting atten‑
                     tion from the quest for justice to alleged “problems” of “delimitation” of
                     competences.

                       10. In this respect, destiny has wished (once again) that, shortly before
                     the present case was lodged with the International Court of Justice, dur‑
                     ing the centennial celebrations of the Peace Palace (ICJ Seminar of
                     23 September 2013), I had the occasion to ponder that :

                              “In our days, the more lucid international legal doctrine has at last
                           discarded empty euphemistic expressions used some years ago, such
                           as so‑called ‘proliferation’ of international tribunals, so‑called ‘frag‑
                           mentation’ of international law, so‑called ‘forum‑shopping’, which
                           diverted attention to false issues of delimitation of competences,
                           oblivious of the need to focus on the imperative of an enlarged access
                           to justice. Those expressions, narrow‑minded, unelegant and deroga‑
                           tory — and devoid of any meaning — paid a disservice to our disci‑
                           pline ; they missed the key point of the considerable advances of the
                           old ideal of international justice in the contemporary world.” 7


                                                      3. General Assessment
                        11. Not surprisingly, the argument of the respondent State invoking
                     the rule of exhaustion of local remedies (supra) did not survive in the
                     circumstances of the present case. After all, par in parem non habet impe‑
                     rium, non habet jurisdictionem. Nor did its other argument, invoking the
                     alleged risks of so‑called “parallelism”, or “concurrent jurisdiction”, or
                     “forum shopping”, or “fragmentation” of international law, or the like.
                     Such “neologisms”, so much en vogue in international legal practice in
                     our days, seem devoid of any meaning, besides diverting attention from
                     the crucial point of the quest for justice to the false issue of “delimitation”
                     of competences. It is about time to stop referring to so‑called “fragmen‑
                     tation” of international law 8. The current enlargement of access to justice
                     to the justiciables is reassuring. International courts and tribunals have a
                     common mission to impart justice, which brings their endeavours together,
                         7 A. A. Cançado Trindade, “A Century of International Justice and Prospects for the

                     Future”, A Century of International Justice and Prospects for the Future/Rétrospective d’un
                     siècle de justice internationale et perspectives d’avenir (eds. A. A. Cançado Trindade and
                     D. Spielmann), Wolf Legal Publs., 2014, p. 21.
                         8 As it is surely not at all a topic for codification or progressive development of interna‑

                     tional law, it should never have been retained in the agenda of the UN International Law
                     Commission, as it did in 2002‑2006. It is, at most, a topic for a university thesis (for an
                     LL.M., rather than a Ph.D. degree).


                     28




8 CIJ1061.indb 184                                                                                                      25/03/15 08:46

                     172 	     seizure and detention (sep. op. cançado trindade)

                     in a harmonious way, and well above the zealous so‑called “delimitation”
                     of competences, much to the liking of the international legal profession.



                        12. In the present case concerning Questions relating to the Seizure and
                     Detention of Certain Documents and Data (Timor‑Leste v. Australia), the
                     International Court of Justice has put the issue in the right perspective. In
                     the Order it has just adopted today, 3 March 2014, it has pointed out
                     (para. 17) that, one month ago, in its previous Order of 28 January 2014
                     in the cas d’espèce, it had
                           “decided not to accede to Australia’s request for a stay of the pro‑
                           ceedings, considering, inter alia, that the dispute before it between
                           Timor‑Leste and Australia is sufficiently distinct from the dispute
                           being adjudicated upon by the Arbitral Tribunal in the Timor Sea
                           Treaty Arbitration” (ibid.).


                          III. Impertinence of Reliance upon Unilateral Acts of States
                                 in the Course of International Legal Proceedings

                        13. In the present case concerning Questions relating to the Seizure and
                     Detention of Certain Documents and Data (Timor‑Leste v. Australia), the
                     International Court of Justice has thus rightly discarded the empty and mis‑
                     leading rhetoric of “fragmentation” of international law. The multiplicity in
                     international courts and tribunals simply reflects the way international law
                     has evolved in our times. Yet, turning now to a distinct point, the Interna‑
                     tional Court of Justice has insisted on relying upon unilateral acts of States
                     (such as promise, in the form of assurances or “undertakings”), thus failing,
                     once again, to extract the lessons from its own practice in recent cases.
                        14. Promises or assurances or “undertakings” have been relied upon in
                     a distinct context, that of diplomatic relations. When they are unduly
                     brought into the domain of international legal procedure, they cannot
                     serve as basis for a decision of the international tribunal at issue, even less
                     so when they ensue from an original act of arbitrariness. The posture of
                     an international tribunal cannot be equated to that of an organ of con‑
                     ciliation. Judicial settlement was conceived as the most perfected means
                     of dispute settlement ; if it starts relying upon unilateral acts of States, as
                     basis for the reasoning of the decisions to be rendered, it will undermine
                     its own foundations, and there will be no reason for hope in the improve‑
                     ment of judicial settlement to secure the prevalence of the rule of law.

                        15. Reliance upon unilateral acts of promise or assurances has been
                     the source of uncertainties and apprehension in the course of interna‑
                     tional legal proceedings. Suffice it here to recall, for example, that, in the
                     case concerning Questions relating to the Obligation to Prosecute or Extra‑

                     29




8 CIJ1061.indb 186                                                                                     25/03/15 08:46

                     173 	     seizure and detention (sep. op. cançado trindade)

                     dite (Belgium v. Senegal) (Judgment, I.C.J. Reports 2012 (II), p. 422), the
                     International Court of Justice, instead of ordering provisional measures
                     of protection, preferred to rely on a pledge on the part of the respondent
                     State. In my separate opinion in the Judgment on the merits of 20 July
                     2012 in that case, after reiterating my dissent in the Court’s Order of
                     28 May 2009 in the cas d’espèce, I recalled (ibid., pp. 515‑517, paras. 73-78)
                     all the uncertainties that followed and the apprehension undergone by
                     the Court (which I see no need to reiterate here) for its reliance on
                     ­assurances.

                       16. Had the Court ordered the requested provisional measures in that
                     case, this would have saved the Court from those uncertainties which put
                     at greater risk the outcome of the international legal proceedings. As I
                     concluded in my aforementioned separate opinion:
                             “Unilateral acts of States — such as, inter alia, promise — were
                          conceptualized in the traditional framework of the inter‑State rela‑
                          tions, so as to extract their legal effects, given the ‘decentralization’
                          of the international legal order. Here, in the present case, we are in
                          an entirely distinct context, that of objective obligations (. . .). In the
                          ambit of these obligations, a pledge or promise made in the course of
                          legal proceedings before the Court does not remove the prerequisites
                          (of urgency and of probability of irreparable damage) for the indica‑
                          tion of provisional measures by the Court.” (Ibid., p. 517, para. 79.)

                       17. In the present case concerning Questions relating to the Seizure and
                     Detention of Certain Documents and Data (Timor‑Leste v. Australia), the
                     International Court of Justice, distinctly, has indicated provisional mea‑
                     sures, but not in the terms they were requested by Timor‑Leste : it has
                     preferred to rely on unilateral assurances or “undertakings” on the part of
                     the State which seized the documents and data at issue. The Court has
                     thus disclosed its unwillingness to learn the lessons to be extracted from its
                     own experience in recent cases. It has preferred, seemingly oblivious of its
                     own authority, to keep on acting as a sort of “diplomatic court”, rather
                     than rigorously as a court of law. To my mind, ex factis jus non oritur.
                       18. The aforementioned case of Hissène Habré, opposing Belgium to
                     Senegal, is not an isolated illustration of the point I am addressing here.
                     In its recent Order (of 22 November 2013) in the merged cases of Certain
                     Activities Carried Out by Nicaragua in the Border Area (Costa Rica v.
                     Nicaragua) and of the Construction of a Road in Costa Rica along the San
                     Juan River (Nicaragua v. Costa Rica), the International Court of Justice
                     conceded :
                            “The Court (. . .) takes note of the assurances of Nicaragua (. . .)
                          that it considers itself bound not to undertake activities likely to con‑
                          nect any of the two caños with the sea and to prevent any person or
                          group of persons from doing so. However, the Court is not convinced

                     30




8 CIJ1061.indb 188                                                                                      25/03/15 08:46

                     174 	       seizure and detention (sep. op. cançado trindade)

                           that these instructions and assurances remove the imminent risk of
                           irreparable prejudice, since, as Nicaragua recognized, persons under
                           its jurisdiction have engaged in activities in the disputed territory,
                           namely, the construction of the two new caños, which are inconsistent
                           with the Court’s Order of 8 March 2011.” (I.C.J. Reports 2013,
                           pp. 366‑367, para. 50.)

                         19. In my separate opinion appended to the Court’s more recent Order
                     of 22 November 2013, I again made the point of the need to devote greater
                     attention to the legal nature of provisional measures of protection, and
                     their legal effects, particularly those endowed with a conventional basis such
                     as the provisional measures ordered by the International Court of Justice
                     (ibid., p. 359, paras. 22‑23 and p. 360, paras. 27‑28). Only in this way they
                     will contribute to the progressive development of international law.
                     ­Persistent reliance on unilateral “undertakings” or assurances or promises
                      formulated in the context of provisional measures in no way contributes to
                      the proper understanding of the expanding legal institute of provisional
                      measures of protection in contemporary international law.
                         20. Expert writing on unilateral acts of States has been very careful to
                      avoid the pitfalls of “contractual” theories in international law, as well as
                      the dangers of unfettered State voluntarism underlying unilateralist man‑
                      ifestations in the decentralized international legal order. Unilateral acts,
                      as manifestations of a subject of international law to which this latter
                      may attach certain consequences, do not pass without qualifications. Pro‑
                      posed enumerations of unilateral acts in international law have not pur‑
                      ported to be exhaustive 9, or conclusive as to their legal effects. It is not
                      surprising to find that expert writing on the matter has thus endeavoured
                      to single out those unilateral acts to which legal effects can be ascribed 10 —
                      and all this in the domain of diplomatic relations, but certainly not in the
                      realm of international legal procedure.


                         9 J. Dehaussy, “Les actes juridiques unilatéraux en droit international public : à propos

                     d’une théorie restrictive”, 92 Journal du droit international, Clunet (1965), pp. 55‑56, and
                     cf. p. 63 ; and cf. also, generally, A. Miaja de la Muela, “Los Actos Unilaterales en las Rela‑
                     ciones Internacionales”, 20 Revista Española de Derecho Internacional (1967), pp. 456‑459 ;
                     J. Charpentier, “Engagements unilatéraux et engagements conventionnels : différences et
                     convergences”, Theory of International Law at the Threshold of the 21st Century — Essays
                     in Honour of K. Skubiszewski (ed. J. Makarczyk), The Hague, Kluwer, 1996, pp. 367‑380.
                         10 Cf., in particular, Eric Suy, Les actes juridiques unilatéraux en droit international

                     public, Paris, LGDJ, 1962, pp. 1‑271 ; K. Skubiszewski, “Les actes unilatéraux des Etats”,
                     Droit international — Bilan et perspectives (ed. M. Bedjaoui), Vol. 1, Paris, Pedone,
                     1991, pp. 231‑250 ; G. Venturini, “La portée et les effets juridiques des attitudes et des
                     actes unilatéraux des Etats”, 112 Recueil des cours de l’Académie de droit international de
                     La Haye (1964), pp. 63‑467. And cf. also : A. P. Rubin, “The International Legal Effects
                     of Unilateral Declarations”, 71 American Journal of International Law (1977), pp. 1‑30 ;
                     C. Chinkin, “A Mirage in the Sand ? Distinguishing Binding and Non‑Binding Relations
                     between States”, 10 Leiden Journal of International Law (1997), pp. 223‑247.

                     31




8 CIJ1061.indb 190                                                                                                     25/03/15 08:46

                     175 	    seizure and detention (sep. op. cançado trindade)

                        21. Other contemporary international tribunals have likewise been
                     faced with uncertainties and apprehension deriving from unilateral assur‑
                     ances by contending parties. For example, in its judgment (of 17 January
                     2012) in the case of Othman (Abu Qatada) v. United Kingdom, the Euro‑
                     pean Court of Human Rights (ECtHR — Fourth Section) took account
                     of the expressions of “grave concern” as to diplomatic assurances, mani‑
                     fested in the course of the legal proceedings (para. 175) : first, such assur‑
                     ances “were unable to detect abuse” ; secondly, “the monitoring regimes
                     provided for by assurances were unsatisfactory” ; thirdly, “frequently
                     local monitors lacked the necessary independence” ; and fourthly, “assur‑
                     ances also suffered from a lack of incentives to reveal breaches”
                     (paras. 176‑179). States, in their relations with each other, can take into
                     account diplomatic assurances, and extract consequences therefrom.
                     International tribunals, for their part, are not bound to base their deci‑
                     sions (on provisional measures or others) on diplomatic assurances : they
                     are bound to identify the applicable law, to interpret and apply it, in sum,
                     to say what the law is (juris dictio).

                        22. International legal procedure has a logic of its own, which is not to
                     be equated with that of diplomatic relations. International legal pro­
                     cedure is not properly served with the insistence on reliance on unilateral
                     acts proper of diplomatic relations — even less so in face of the perceived
                     need of assertion that ex injuria jus non oritur. Even if an international
                     tribunal takes note of unilateral acts of States, it is not to take such acts
                     as the basis for the reasoning of its own decisions.

                        23. In this connection, may I recall that, in the course of the advisory
                     proceedings of the International Court of Justice concerning the Accor‑
                     dance with International Law of the Unilateral Declaration of Independence
                     in Respect of Kosovo (Advisory Opinion, I.C.J. Reports 2010 (II), p. 403),
                     a couple of participants invoked the principle ex injuria jus non oritur. In
                     my separate opinion appended to the Court’s Advisory Opinion, I
                     asserted that “[a]ccording to a well-established general principle of inter‑
                     national law, a wrongful act cannot become a source of advantages, ben‑
                     efits or else rights for the wrongdoer : ex injuria jus non oritur” (ibid.,
                     p. 576, para. 132).
                        24. After considering the application of this principle in the factual
                     context of the matter then before the International Court of Justice (ibid.,
                     p. 577, paras. 133‑135), I added :
                            “This general principle, well‑established as it is, has at times been
                          counterbalanced by the maxim ex factis jus oritur. (. . .) In the con‑
                          ceptual universe of international law, as of law in general, one is in
                          the domain of Sollen, not of Sein, or at least in that of the tension
                          between Sollen and Sein. (. . .)
                            [T]he maxim ex factis jus oritur does not amount to a carte
                          blanche, as law plays its role also in the emergence of rights out of the

                     32




8 CIJ1061.indb 192                                                                                    25/03/15 08:46

                     176 	      seizure and detention (sep. op. cançado trindade)

                          tension between Sollen and Sein.” (I.C.J. Reports 2010 (II), pp. 577‑578,
                          paras. 136‑137.)
                        25. In effect, to allow unilateral acts to be performed (in the course of
                     international legal proceedings), irrespectively of their discretionary — if
                     not arbitrary — character, and to accept subsequent assurances or
                     “undertakings” ensuing therefrom, is to pave the way to uncertainties and
                     unpredictability, to the possibility of creation of faits accomplis to one’s
                     own advantage and to the other party’s disadvantage. The certainty of
                     the application of the law would be reduced to a mere probability. As the
                     lucid writer Machado de Assis remarked in the nineteenth century :

                            “Se esse mundo não fosse uma região de espíritos desatentos, era
                          escusado lembrar ao leitor que eu só afirmo certas leis quando as
                          possuo deveras ; em relação a outras restrinjo-me à admissão da pro­
                          babilidade.” 11


                                               IV. Ex Conscientia Jus Oritur

                        26. Already in the late forties — at a time when international legal
                     doctrine was far more cultivated than it seems to be nowadays — it was
                     observed that modern international law was not prepared to admit that
                     that “void and unlawful acts can be arbitrarily validated” 12. In effect —
                     as pointed out one decade earlier, in the late thirties — even if interna‑
                     tional law finds itself in the presence “of acts, undertakings and situations
                     which falsely claim to give rise to rights”, such acts, undertakings and
                     situations
                          “are void (. . .), for the reason that, deriving from an unlawful act,
                          they cannot produce beneficial results for the guilty party. Ex injuria
                          jus non oritur is a general principle of international law (. . .) [T]he
                          essence of the law, that is to say (. . .) the legal effectiveness and valid‑
                          ity of one’s obligations, cannot be affected by individual unlawful
                          acts.” 13
                       27. No State is entitled to itself rely upon an arbitrary act in order to
                     vindicate what it regards as a right of its own, ensuing therefrom. May I
                     further recall, in this respect, that, in the past, a trend of legal doctrine —

                         11 Machado de Assis, Memórias Póstumas de Brás Cubas [1881] : “If this world were

                     not a region of unattentive spirits, there would be no need to remind the reader that I only
                     affirm certain laws when I truly possess them ; in relation to others I limit myself to the
                     admission of the probability.” [My own translation.]
                         12 P. Guggenheim, “La validité et la nullité des actes juridiques internationaux”,

                     74 Recueil des cours de l’Académie de droit international de La Haye (1949), pp. 230‑233,
                     and cf. pp. 226‑227 [translation by the Registry].
                         13 H. Lauterpacht, “Règles générales du droit de la paix”, 62 Recueil des cours de l’Aca‑

                     démie de droit international de La Haye (1937), pp. 287‑288 [translation by the Registry].

                     33




8 CIJ1061.indb 194                                                                                                   25/03/15 08:46

                     177 	          seizure and detention (sep. op. cançado trindade)

                     favoured by so‑called “realists” — attempted to deprive some of the
                     strength of the general principle ex injuria jus non oritur by invoking the
                     maxim ex factis jus oritur. In doing so, it confused the validity of norms
                     with the required coercion (at times missing in the international legal
                     order) to implement them. The validity of norms is not dependent on
                     coercion (for implementation) ; they are binding as such (objective obliga‑
                     tions).
                        28. The maxim ex factis jus oritur wrongfully attributes to facts
                     law‑creating effects which facts per se cannot generate. Not surprisingly,
                     the “fait accompli” is very much to the liking of those who feel strong or
                     powerful enough to try to impose their will upon others. It so happens
                     that contemporary international law is grounded on some fundamental
                     general principles, such as the principle of the juridical equality of States,
                     which points in the opposite direction. Factual inequalities between States
                     are immaterial, as all States are juridically equal, with all the conse‑
                     quences ensuing therefrom. Definitively, ex factis jus non oritur. Human
                     values and the idea of objective justice stand above facts. Ex conscientia
                     jus oritur.


                                              V. The Question of the Ownership
                                              of the Seized Documents and Data

                       29. Another issue, addressed by the contending Parties in the course of
                     the present proceedings, was that of the ownership of the documents and
                     data seized by Australia. From the start, Timor‑Leste asserted, in its oral
                     arguments, that the present case “is one in which Timor‑Leste is complain‑
                     ing of the seizure of its property and is seeking the recovery of the docu‑
                     ments that were held on its behalf by Mr. B. Collaery” 14. Counsel for
                     Timor‑Leste then stated that its lawyer (Mr. Collaery), through his office,
                               “conducts his legal activities covering a number of matters for the
                               Government of Timor‑Leste, as well as for other clients. In that office,
                               Mr. Collaery regularly keeps, on behalf of the Government of
                               Timor‑Leste, many confidential documents relating to the interna‑
                               tional legal affairs of Timor‑Leste. Some cover such very important
                               and delicate matters as the negotiations between the two countries
                               regarding access to the maritime resources of the Timor Sea.” 15

                       30. The applicant State then asserted that it was clear that among the
                     documents and data seized
                               “were many files relating to matters on which Mr. Collaery’s office
                               was working on behalf of the Government of Timor‑Leste. All these

                          14   CR 2014/1, of 20 January 2014, p. 24, para. 16.
                          15   Ibid., p. 19, para. 8.

                     34




8 CIJ1061.indb 196                                                                                        25/03/15 08:46

                     178 	         seizure and detention (sep. op. cançado trindade)

                               files are thus the property of the Government of Timor‑Leste and
                               were held as such by Mr. Collaery in the course of his duties on behalf
                               of the Government of Timor‑Leste. [T]he client — in this case the
                               Government — has proprietary ownership of documents that have
                               been brought into existence, or received, by a lawyer acting as agent
                               on behalf of the client, or that have been prepared for the benefit of
                               the client and at the client’s expense, such as, letters of advice, memo­
                               randa and briefs to counsel.” 16
                       31. For its part, Australia preferred not to dwell upon the issue of the
                     ownership of the seized documents and data. It argued that :
                                 “Questions of ownership cannot be answered in the absence of a
                               proper examination of the documents in question. That examination
                               has not occurred because we have not inspected the documents. We
                               therefore cannot accept the proposition that the documents are nec‑
                               essarily the property of Timor‑Leste, nor can we put before you a full
                               submission on where ownership might lie.” 17
                        32. Timor‑Leste insisted on its position, affirming categorically that
                     “documents in the hands of lawyers on behalf of their clients belong to
                     the clients, in this case, Timor‑Leste. That applies to most of the items
                     seized” 18. From the aforementioned, it is clear that Australia did not clar‑
                     ify its position as to who owns the seized documents and data, having
                     preferred not to respond to Timor‑Leste’s arguments that those docu‑
                     ments and data are its property. This is another point to be kept in mind,
                     in the proper consideration of the requested provisional measures in the
                     cas d’espèce.



                                         VI. The Relevance of General Principles
                                                  of International Law

                       33. In the course of the public sitting of the Court on 21 January 2014,
                     I deemed it fit to put the following question to both contending Parties,
                     Timor‑Leste and Australia :
                                  “What is the impact of a State’s measures of alleged national secu‑
                               rity upon the conduction of arbitral proceedings between the Parties ?
                               In particular, what is the effect or impact of seizure of documents and
                               data, in the circumstances of the present case, upon the settlement of
                               an international dispute by negotiation and arbitration ?” 19

                          16 CR 2014/1, of 20 January 2014, p. 21, para. 11.
                          17 CR 2014/4, of 22 January 2014, p. 19, para. 42.
                          18 CR 2014/3, of 22 January 2014, p. 19, para. 33.
                          19 CR 2014/2, of 21 January 2014, p. 48.



                     35




8 CIJ1061.indb 198                                                                                         25/03/15 08:46

                     179 	          seizure and detention (sep. op. cançado trindade)

                                   1. Responses of the Parties to a Question from the Bench
                       34. In his prompt answer to my question, counsel for Timor‑Leste,
                     remarking that he would try to respond to it “both as a matter of princi‑
                     ple, and as it applies to this case”, stated that :
                                 “States should refrain from allowing national interests, including
                               national security interests — important though they may be — adversely
                               to affect international proceedings between sovereign States, and the
                               ability of sovereign States to obtain legal advice. Nothing should be
                               done which would infringe the principles of the sovereign equality of
                               States, non‑intervention, and the peaceful settlement of disputes, pro‑
                               vided for in Article 2.3 of the United Nations Charter. These are at the
                               core of the international legal order as reflected in the Charter and other
                               key documents, such as the [1970 Declaration on Principles of Inter­
                               national Law concerning] Friendly Relations Declaration 20.
                                 Applying this to the case in hand, we look to the Court to ensure
                               that Australia does not secure unfair advantage, either in the context
                               of litigation or (. . .) in the context of the Timor Sea.

                                  Both Parties seem to agree that legal privilege is a general principle
                               of law, and is not without limitations, but the Parties seem to disagree
                               on the scope of these limitations. In response to Judge Cançado Trin‑
                               dade’s question, I would point to the difference between such limita‑
                               tions under domestic law, as argued for by Australia, and limitations
                               under international law. The domestic limitations argued for by Aus‑
                               tralia should not apply when a sovereign State seeks legal advice.
                               Australia is not entitled to restrict Timor‑Leste’s ability freely to com‑
                               municate with its lawyers. There is no limit on immunity in respect
                               of diplomatic documents on Australian soil ; [and] there is no reason
                               of principle why the same should not apply to a State’s claim to priv‑
                               ilege in respect of legal advice.




                                  In any case, any assertion of limitation to privilege should not hin‑
                               der Timor‑Leste’s preparations for international proceedings or nego‑
                               tiations. This principle was expressly recognized in the Libananco
                               case 21. Contrary to what Mr. Burmester said yesterday 22, recognition
                               of this principle should not preclude Australia from continuing any

                        20 UN doc. A/RES/25/2625, Declaration on Principles in International Law concerning

                     Friendly Relations and Co‑operation among States in Accordance with the Charter of the
                     United Nations, of 24 October 1970.
                        21 Case Libananco Holdings Co. Ltd. v. Turkey, ICSID case ARB/06/8, decision on

                     preliminary issues, of 23 June 2008, p. 42, para. 2.
                          22   Cf. CR 2014/2, of 21 January 2014, p. 32, para. 17.

                     36




8 CIJ1061.indb 200                                                                                            25/03/15 08:46

                     180 	          seizure and detention (sep. op. cançado trindade)

                               criminal investigation ; it would just ensure that Timor‑Leste’s docu‑
                               ments remain notwithstanding that process.

                                  Mr. Campbell began by asking you to keep in mind the alleged
                               general principles applying to provisional measures set out in Aus‑
                               tralia’s written observations. (. . .) [W]e do not regard as convincing
                               what they had to say on these matters. The written observations take
                               a very restrictive view of provisional measures. Yet the institution of
                               provisional measures is essential to the judicial process. Its impor‑
                               tance is increasingly recognized by international courts and tribu‑
                               nals.” (Paras. 3‑7.) 23

                        35. For his part, in his response to my question, counsel for Australia,
                     like that of Timor-Leste (supra), began by saying that he would endeav‑
                     our to answer “first at the level of principle and then at the level of appli‑
                     cation” ; and then he added that :
                                    “At the level of principle, we would accept that, if a State engages
                                 in arbitration with another State, and finds it necessary to take meas‑
                               ures of national security which may bear on the arbitration, the State
                               should, as a matter of prudence, if not strict law, take such steps as
                               are reasonable to limit the impact of national security measures on
                               the arbitration. We accept, as was put this morning, that to do
                               ­otherwise would interfere with arbitration as a peaceful method of
                                resolv­ing inter‑State disputes. I emphasize, the principle is qualified
                                by reasonableness. The circumstances may not always provide a
                                ­perfect accommodation between the two interests in conflict and a
                                 State could not be asked absolutely to put on hold measures of national
                                 security merely because it is brought to arbitration.” (CR 2014/4,
                                 pp. 8‑9, para. 4.)

                       36. This was the “general answer” ; moving then to the “specific answer”,
                     counsel for Australia proceeded :

                                 “[I]n the present case the measures of national security will have no

                          23   Counsel for Timor‑Leste added :
                                  “Of course, like any judicial process it can be abused, but courts know how to deal
                               with that. [W]e reject any insinuation by Australia that Timor‑Leste is acting abusively
                               in seeking provisional measures. In particular, we reject the unworthy suggestion by
                               Professor Crawford that Timor-Leste is using these proceedings ‘to skirt around the
                               confidentiality provisions and maximise the opportunity for publicity and comment
                               prejudicial to Australia’. We are not.” (CR 2014/3, of 22 January 2014, pp. 12‑14.)


                       And, for Australia’s argument, cf. CR 2014/2, of 21 January 2014, p. 39, para. 8.

                     37




8 CIJ1061.indb 202                                                                                                        25/03/15 08:46

                     181 	    seizure and detention (sep. op. cançado trindade)

                          adverse impact on the Arbitration — for three reasons. Firstly,
                          Timor‑Leste’s counsel in the Arbitration, on 5 December [2013],
                          accepted they have copies of the key removed documents, including
                          an affidavit from the person they describe as ‘Witness K’ which they
                          have lodged with the PCA. No case of disadvantage has been made
                          before you. Second[ly], the Attorney‑General acted reasonably from
                          the outset — from the Ministerial Statement of 4 December [2013],
                          supplemented by undertakings — to ensure there would be no illegit‑
                          imate advantage to Australia by way of documents being made avail‑
                          able to the legal team in the Arbitration. Wisely, with hindsight, he
                          anticipated this problem might arise and he acted in advance to pre‑
                          vent it. The third part of the practical answer is that there is not a
                          skerrick of evidence pointed to by Timor‑Leste to suggest the under‑
                          takings have not been honoured to date or will not be honoured in
                          the future. (. . .) [T]he documents have been kept under seal (. . .).




                            Timor‑Leste has the documents it needs for the Arbitration ; it has
                          adequate undertakings to protect the integrity of the Arbitration ; and
                          the undertakings are being honoured.” (CR 2014/4, paras. 5‑6.)


                                                2. General Assessment
                        37. In sum, and as pointed out by the International Court of Justice in
                     the present Order, Australia has clearly relied on its solemn “undertak‑
                     ings” that the documents of Timor‑Leste’s legal adviser that it has seized
                     in Canberra will be kept sealed and inaccessible, safeguarding their confi‑
                     dentiality, so as not to be used to the disadvantage of Timor‑Leste in
                     the proceedings of the Timor Sea Treaty Arbitral Tribunal (Order,
                     paras. 35‑39). Timor‑Leste, in turn, has challenged such arguments (ibid.,
                     paras. 40‑41), and has held that it seeks to protect the ownership and
                     property rights it holds over the seized material (inviolability and immu‑
                     nity of its property) as a sovereign State (ibid., para. 24), and has added
                     that the seized documents and data concern its position on matters per‑
                     taining to the Timor Sea Treaty Arbitration and in the context of future
                     negotiations ; such matters, it has added, are “crucial to the future of
                     Timor‑Leste as a State and to the well‑being of its people” (ibid., para. 33).


                        38. Arguments of alleged “national security”, such as raised by Aus‑
                     tralia in the cas d’espèce, cannot be made the concern of an international
                     tribunal, in a case like the present one. The Court has before itself general
                     principles of international law (supra), and cannot be obfuscated by alle‑
                     gations of “national security”, which fall outside the scope of the appli‑

                     38




8 CIJ1061.indb 204                                                                                    25/03/15 08:46

                     182 	     seizure and detention (sep. op. cançado trindade)

                     cable law here. In any case, an international tribunal cannot pay lip‑service
                     to allegations of “national security” made by one of the parties in the
                     course of legal proceedings.


                       39. This particular point was made by Timor-Leste in the cas d’espèce.
                     In this respect, the ad hoc International Tribunal for the former Yugosla‑
                     via (ICTY — Appeals Chamber), in its decision (of 29 October 1997) 24 in
                     the Blaškić case, confronted with a plea that documents sought from
                     Croatian State officials were protected by “national security”, pondered :


                             “[T]o grant States a blanket right to withhold, for security pur‑
                          poses, documents necessary for trial might jeopardise the very func‑
                          tion of the International Tribunal, and ‘defeat its essential object and
                          purpose’. The International Tribunal was established for the prose‑
                          cution of persons responsible for war crimes, crimes against humanity
                          and genocide ; these are crimes related to armed conflict and military
                          operations. It is, therefore, evident that military documents or other
                          evidentiary material connected with military operations may be of
                          crucial importance, either for the Prosecutor or the defence, to prove
                          or disprove the alleged culpability of an indictee, particularly when
                          command responsibility is involved (in this case military documents
                          may be needed to establish or disprove the chain of command, the
                          degree of control over the troops exercised by a military commander,
                          the extent to which he was cognisant of the actions undertaken by his
                          subordinates, etc.). To admit that a State holding such documents
                          may unilaterally assert national security claims and refuse to surren‑
                          der those documents could lead to the stultification of international
                          criminal proceedings : those documents might prove crucial for decid‑
                          ing whether the accused is innocent or guilty. The very raison d’être
                          of the International Tribunal would then be undermined.” (Prosecu‑
                          tor v. T. Blaškić, para. 65.)


                        40. The due process of law cannot be undermined by the behaviour of
                     one of the parties dictated by reasons of alleged “national security”.
                     Equality of arms (égalité des armes) in arbitral and judicial proceedings
                     is to be preserved. International tribunals know how to handle confiden‑
                     tial matters in the course of legal procedure, and this cannot be inter‑
                     mingled with one of the parties’ concerns with its own “national security”.
                     In the experience of contemporary international tribunals, there have


                       24 Appeals Chamber’s decision of 29 October 1997, review of the Decision of Trial

                     Chamber II of 18 July 1997, para. 65.

                     39




8 CIJ1061.indb 206                                                                                         25/03/15 08:46

                     183 	      seizure and detention (sep. op. cançado trindade)

                     been occasions of hearings of testimonies in special sittings, so as to duly
                     instruct the case and protect witnesses. To evoke but one illustration, the
                     Inter‑American Court of Human Rights (IACtHR), in the course of the
                     proceedings culminating in its Judgment of 25 November 2000 (merits) in
                     the case of Bámaca Velásquez v. Guatemala, deemed it necessary to collect
                     the testimony of a witness, and commissioned three of its members to do
                     so, in a sitting held outside its siège in Central America 25. The sitting took
                     place at the headquarters of the Organization of American States (OAS)
                     in Washington D.C., as the witness concerned was still defining his migra‑
                     tory status as a refugee.

                        41. As to the handling of confidentiality, international tribunals know
                     their respective applicable law, and do not yield to considerations of
                     domestic law as to “national security” ; they keep in mind the imperative
                     of due process of law in the course of international legal proceedings, and
                     preserve the equality of arms (égalité des armes), in the light of the prin‑
                     ciple of the proper administration of justice (la bonne administration de la
                     justice). Allegations of State secrecy or “national security” cannot at all
                     interfere with the work of an international tribunal, in judicial settlement
                     or arbitration.
                        42. In my perception, Timor‑Leste has made its case that the docu‑
                     ments seized from its legal adviser’s office in Canberra, containing confi‑
                     dential information concerning its positions in the Timor Sea Treaty
                     Arbitration, are not to be used to its disadvantage in that PCA arbitra‑
                     tion. Timor‑Leste’s preoccupation has its raison d’être, and, in my view,
                     the International Court of Justice has taken the right decision to order
                     the provisional measures ; however, it should have done so in the terms
                     requested by Timor‑Leste, namely, to have the documents seized by Aus‑
                     tralia immediately sealed and delivered into the custody of the Interna‑
                     tional Court of Justice itself, here in its siège at the Peace Palace in
                     The Hague. The present proceedings in the case concerning Questions
                     relating to the Seizure and Detention of Certain Documents and Data
                     (Timor‑Leste v. Australia), suggest, once again, in the light of the argu‑
                     ments advanced by both Timor‑Leste and Australia, that States appear
                     far more sensitive than human beings. Even more so in a delicate matter
                     such as the one of the present case. As the learned Antônio Vieira
                     observed in the seventeenth century : “Não há dúvida que todas as coisas
                     são mais estimadas e de maior gosto quando se recuperam depois de per‑
                     didas, que quando se possuem sem se perderem.” 26
                        43. It is clear that the concern of an international tribunal is with prop‑
                     erly imparting justice, rather than with assessing measures of alleged
                     “national security”, entirely alien to its function. International tribunals

                          25
                           In the host State, San José of Costa Rica.
                          26
                           Antônio Vieira, Sermão de Santo Antônio [1657] : “There is no doubt that all things
                     are more esteemed and of greater taste when recovered after having been lost, than when
                     possessed without being lost.” [My own translation.]

                     40




8 CIJ1061.indb 208                                                                                               25/03/15 08:46

                     184 	     seizure and detention (sep. op. cançado trindade)

                     are concerned with the prevalence of international law ; national govern‑
                     ments (their secret or so‑called “intelligence” services) occupy themselves
                     with issues they regard as affecting alleged “national security”. The inter‑
                     national legal positions of one State cannot be subjected to measures of
                     alleged “national security” of another State, even less so when they are
                     contending parties in the same contentious case before an international
                     tribunal. In this connection, an international tribunal such as the Interna‑
                     tional Court of Justice is to make sure that the principle of the juridical
                     equality of States prevails, so as to discard eventual repercussions in the
                     international legal procedure of factual inequalities between States.



                           VII. The Prevalence of the Juridical Equality of States

                        44. The present case concerning Questions relating to the Seizure and
                     Detention of Certain Documents and Data (Timor‑Leste v. Australia), bears
                     witness of the relevance of the principle of the juridical equality of States.
                     The prevalence of this fundamental principle has marked a longstanding
                     presence in the realm of international law, ever since the times of the
                     II Hague Peace Conference of 1907, and then of the drafting of the Statute
                     of the Permanent Court of International Justice by the Advisory Committee
                     of Jurists, in June‑July 1920. Recourse was then made, by that Committee,
                     inter alia, to general principles of law, as these latter embodied the objective
                     idea of justice. A general principle such as that of the juridical equality of
                     States, enshrined a quarter of a century later in the United Nations Charter
                     (Article 2 (1)), is ineluctably intermingled with the quest for justice.
                        45. Subsequently, throughout the drafting of the 1970 UN Declaration
                     on Principles of International Law concerning Friendly Relations and
                     Co‑operation among States in accordance with the Charter of the
                     United Nations (1964‑1970), the need was felt to make it clear that stron‑
                     ger States cannot impose their will upon the weak, and that de facto
                     inequalities among States cannot affect the weaker in the vindication of
                     their rights. The principle of the juridical equality of States gave expres‑
                     sion to this concern, embodying the idée de justice, emanated from the
                     universal juridical conscience. I have had the occasion to dwell upon this
                     point elsewhere, having pondered that :
                            “On successive occasions the principles of international law have
                          proved to be of fundamental importance to humankind’s quest for
                          justice. This is clearly illustrated by the role played, inter alia, by the
                          principle of juridical equality of States. This fundamental principle,
                          the historical roots of which go back to the II Hague Peace Confer‑
                          ence of 1907, proclaimed in the UN Charter and enunciated also in
                          the 1970 Declaration of Principles, means ultimately that all States —
                          factually strong and weak, great and small — are equal before inter‑
                          national law, are entitled to the same protection under the law and

                     41




8 CIJ1061.indb 210                                                                                      25/03/15 08:46

                     185 	      seizure and detention (sep. op. cançado trindade)

                          before the organs of international justice, and to equality in the exer‑
                          cise of international rights and duties.


                             Despite successive attempts to undermine it, the principle of jurid‑
                          ical equality of States has remained, from the II Hague Peace Con‑
                          ference of 1907 to date, one of the basic pillars of international law.
                          It has withstood the onslaught of time, and shown itself salutary for
                          the peaceful conduction of international relations, being ineluctably
                          associated — as it stands — with the foundations of international law.
                          It has been very important for the international legal system itself,
                          and has proven to be a cornerstone of international law in the United
                          Nations era. In fact, the UN Charter gave it a new dimension, and
                          the principle of juridical equality of States, in turn, paved the way for,
                          and contributed to, new developments such as that of the system of
                          collective security, within the ambit of the law of the United Nations.” 27


                           VIII. Provisional Measures of Protection Independently
                                 of Unilateral “Undertakings” or Assurances

                        46. As from the characterizations by the International Court of Justice
                     itself of the essence and main features of the dispute lodged in the cas
                     d’espèce, one would legitimately expect that the Court would not proceed to
                     ground the provisional measures of protection that it has indicated in the
                     present Order on a unilateral “undertaking” or assurance by one of the con‑
                     tending Parties, precisely the one that has caused a damage — by the seizure
                     and detention of the documents and data at issue — to the applicant State.
                     In effect, in the present Order, the International Court of Justice, after tak‑
                     ing note of the principal claim of Timor‑Leste that “a violation has occurred
                     of its right to communicate with its counsel and lawyers in a confidential
                     manner with regard to issues forming the subject‑matter of pending arbitral
                     proceedings and future negotiations between the Parties”, recalled that this
                     right derives from the fundamental principle of the juridical equality of
                     States, enshrined in Article 2 (1) of the UN Charter (Order, para. 27).
                        47. The International Court of Justice then proceeded that “equality of
                     the parties must be preserved” when they are engaged — pursuant to
                     Article 2 (3) of the UN Charter — in the process of peaceful settlement of
                     an international dispute (another general principle of international law).
                     Once a State is engaged therein, it is entitled to undertake arbitral pro‑
                     ceedings or negotiations “without interference by the other party in the
                     preparation and conduct of its case” (ibid.). It follows, the Court
                     added, that,

                       27 A. A. Cançado Trindade, International Law for Humankind — Towards a New Jus

                     Gentium, 2nd rev. ed., Leiden/The Hague, Nijhoff, 2013, pp. 84‑85, and cf. pp. 62‑63, 65
                     and 73.

                     42




8 CIJ1061.indb 212                                                                                              25/03/15 08:46

                     186 	      seizure and detention (sep. op. cançado trindade)

                          “in such a situation, a State has a plausible right to the protection of
                          its communications with counsel relating to an arbitration or to nego‑
                          tiations, in particular, to the protection of the correspondence between
                          them, as well as to the protection of confidentiality of any documents
                          and data prepared by counsel to advise that State in such a context”
                          (Order, para. 27).
                        48. The Court concluded, on this issue, that at least some of the rights
                     for which Timor‑Leste seeks protection are “plausible”, in particular,
                     “the right to conduct arbitration proceedings or negotiations without
                     interference by Australia”, and “the correlative right of confidentiality of
                     and non‑interference in its communications with its legal advisers” (ibid.,
                     para. 28). I would take even a step further, in acknowledging that a right
                     is a right, irrespective of its so-called “plausibility” (whatever that might
                     concretely mean) 28. In any case, having reached such a conclusion, one
                     would expect the Court to order its own provisional measures of protec‑
                     tion independently of any promise or unilateral “undertaking” on the
                     part of the State which has breached that “plausible” right.

                       49. For reasons which escape my comprehension, the Court did not do
                     so, and, from then onwards, embarked on a distinct line of reasoning, on
                     the basis of the “undertaking” or assurance by Australia to secure the
                     confidentiality of the material seized by its agents in Canberra on
                     3 December 2013. The Court was aware of the imminent risk of irrepa‑
                     rable harm (ibid., para. 42), and insisted that there remained a risk of
                     further disclosure of the seized material (ibid., para. 46) to the additional
                     disadvantage of Timor‑Leste. The Court considered that
                          “there could be a very serious detrimental effect on Timor‑Leste’s
                          position in the Timor Sea Treaty Arbitration and in future maritime
                          negotiations with Australia should the seized material be divulged to
                          any person or persons involved or likely to be involved in that arbi‑
                          tration or in negotiations on behalf of Australia. Any breach of con‑
                          fidentiality may not be capable of remedy or reparation as it might
                          not be possible to revert to the status quo ante following disclosure of
                          the confidential information.” (Ibid., para. 42.)

                       50. How can the Court assume that such breach of confidentiality has
                     not already occurred, to the detriment of Timor‑Leste ? On what basis
                     can the Court assume that the material seized by Australia has not yet
                     been divulged, or was not divulged on the days following its seizure, and
                     before the “undertaking” or assurance by Australia ? How can the Court
                     be sure that Timor‑Leste has not yet suffered an irreparable harm ? How

                        28 “Plausibility”, as understood nowadays, has its etymological origins tracing back to

                     the sixteenth and seventeenth centuries, means something which is worth of approval or
                     applause (from plaudere).

                     43




8 CIJ1061.indb 214                                                                                                25/03/15 08:46

                     187 	          seizure and detention (sep. op. cançado trindade)

                     can the Court proceed, on the basis of the seizure undertaken by the Aus‑
                     tralian Security Intelligence Organisation (ASIO), to ground in the pres‑
                     ent Order its own provisional measures of protection, instead of taking
                     custody of the seized material ? From this point of the present Order (reli‑
                     ance on the seizure of documents and data for alleged “national security”
                     reasons) onwards, it is difficult to avoid the sensation of entering into the
                     realm of surrealism.

                        51. The fact is that it cannot be denied with certainty that, with the
                     seizure of the documents and data containing its privileged information,
                     Timor‑Leste has already suffered an irreparable harm. Six and a half
                     decades ago (in 1949), in his last book, Nineteen Eighty‑Four, George
                     Orwell repeatedly warned : “Big Brother Is Watching You” 29. Modern
                     history is permeated with examples of the undue exercise of search
                     and seizure, by those who felt powerful enough to exercise unreasonable
                     surveillance of others. Modern history has also plenty of examples
                     of the proper reaction of those who felt victimized by such exercise of
                     search and seizure. In so reacting, the latter felt that, though lacking in
                     factual power, they had law on their side, as all are equal before the law.
                     If Orwell could rise from his tomb today, I imagine he would probably
                     contemplate writing Two Thousand Eighty‑Four, updating his perennial
                     and topical warning, so as to encompass surveillance not only at
                     intra‑State level, but also at inter‑State level ; nowadays, “Big Brother Is
                     Watching You” on a much wider geographical scale, and also in the rela‑
                     tions across nations.

                        52. If the Court were sensitive to that, it would have ordered — as in
                     my view it should have — its provisional measures of protection indepen‑
                     dently of any unilateral “undertaking” or assurance on the part of the
                     State which exercised search and seizure (Australia) of documents and
                     data containing privileged information belonging to the applicant State
                     (Timor‑Leste). The Court would have ordered the seized documents and
                     data to be promptly sealed and delivered into its custody here at its siège
                     at the Peace Palace in The Hague. In any case, the provisional measures
                     of protection indicated in the present Order of the Court, concerning a
                     situation of urgency, purports to prevent further irreparable harm to
                     Timor‑Leste.

                        53. The Court did not at all need to have relied factually upon Austra‑
                     lia’s seizure of the documents and data containing information belonging
                     to Timor‑Leste, so as to order Australia to “keep under seal the seized
                     documents and electronic data and any copies thereof” (resolutory
                     point 2). The Court should have taken custody of those documents and
                     data (and any copies thereof) from then on. Instead of that, the Court
                     ordered the State which seized them to ensure that no further damage is
                          29   Part I, Chapter I ; and Part III, Chapter VI.

                     44




8 CIJ1061.indb 216                                                                                   25/03/15 08:46

                     188 	          seizure and detention (sep. op. cançado trindade)

                     done to Timor‑Leste by further disclosure for use by any person(s), of the
                     seized material (resolutory point 1).


                        54. Ironically, in the present Order the Court itself admits (Order,
                     para. 30) that the provisional measures of protection requested by
                     Timor‑Leste are aimed at preventing further damage to it. It is clear that
                     damage has already been made to Timor‑Leste. Yet the Court orders pro‑
                     visional measures of protection to be taken by the State — as from its
                     unilateral “undertaking” — that has seized the documents and data for
                     alleged reasons of “national security”. In this connection, in the mid-­
                     fifties, the poet Vinicius de Moraes pitied the ungrateful task of those
                     who worked in archives (and I would here add, in secret archives, amidst
                     documents allegedly concerning “national security”) ; in his own words :

                                 “Antes não classificásseis
                                  Os maços pelos assuntos
                                  Criando a luta de classes
                                  Num mundo de anseios juntos ! (. . .)
                                  Ah, ver-vos em primavera
                                  Sobre papéis de ocasião
                                  Na melancólica espera
                                  De uma eterna certidão ! (. . .)” 30
                        55. In distinct contexts, the inviolability of State papers and docu‑
                     ments has been an old concern in diplomatic relations. The 1946 UN Con‑
                     vention on the Privileges and Immunities of the United Nations refers to
                     the “inviolability for all papers and documents” of Member States par‑
                     ticipating in the work of its main and subsidiary organs, or in conferences
                     convened by the United Nations (Art. IV). In the same year, a resolu‑
                     tion of the UN General Assembly asserted that such inviolability of all
                     State papers and documents was granted by the 1946 Convention “in the
                     interests of the good administration of justice” 31. Thus, already in 1946,
                     the UN General Assembly had given expression in a resolution to the pre‑
                     sumption of the inviolability of the correspondence between Member
                     States and their legal advisers. This is an international law obligation, not
                          30   Vinicius de Moraes, “Balada das Arquivistas”, Antologia Poética (1954) :
                              “Better if you would not classify
                               The files by the subjects
                               Creating class struggle
                               In a world full of anguish ! (. . .)
                               Ah, to see you all in the springtime
                               Over occasional papers
                               In the melancholic expectation
                               Of an eternal certificate ! (. . .)” [My own translation.]
                          31 GA resolution 90 (I), of 11 December 1946, para. 5 (b).




                     45




8 CIJ1061.indb 218                                                                                        25/03/15 08:46

                     189 	     seizure and detention (sep. op. cançado trindade)

                     one derived from a unilateral “undertaking” or assurance by a State fol‑
                     lowing its seizure of documents and data containing information belong‑
                     ing to another State.

                        56. In my perception, there is no room, in provisional measures of pro‑
                     tection, for indulging in an exercise of balancing of interests of the con‑
                     tending parties. For example, in the present Order, the Court refers to the
                     “significant contribution” of Australia’s unilateral “undertaking” or
                     promise (of 21 January 2014) towards “mitigating the imminent risk of
                     irreparable prejudice” to Timor‑Leste (Order, para. 47). Yet, immediately
                     afterwards, the Court goes on to say that, despite that unilateral “under‑
                     taking” by Australia, “there is still an imminent risk of irreparable preju‑
                     dice” to Timor‑Leste (ibid., para. 48). This being so, what is the “significant
                     contribution” of the unilateral “undertaking” or assurance to mitigate the
                     “imminent risk of irreparable prejudice” to Timor-Leste ? The Court pro‑
                     vides no explanation for its assertion. What is so “significant” about that
                     unilateral act ? The Court does not demonstrate its “significance”, only
                     takes the promise at its face value.
                        57. Can a unilateral assurance or promise provide a basis for the
                     Court’s reasoning in Orders of binding provisional measures of protec‑
                     tion ? Not at all — as I sustained half a decade ago in my dissenting opin‑
                     ion in the case concerning Questions relating to the Obligation to Prosecute
                     or Extradite (Belgium v. Senegal) (Provisional Measures, Order of 28 May
                     2009, I.C.J. Reports 2009, p. 139), and as I once again sustain in this
                     separate opinion in the present Order of 3 March 2014 in the case con‑
                     cerning Questions relating to the Seizure and Detention of Certain Docu‑
                     ments and Data (Timor‑Leste v. Australia). Like Ionesco’s Rhinocéros
                     (1960), je ne capitule pas . . .
                        58. The International Court of Justice is not a simple amiable compo­
                     siteur, it is a court of law, the principal judicial organ of the United Nations
                     (Article 92 of the UN Charter). In the exercise of its judicial function, it
                     is not to ground its reasoning on unilateral “undertakings” or assurances
                     or promises formulated in the course of international legal proceedings.
                     Precepts of law provide a much safer ground for its reasoning in the exer‑
                     cise of its judicial function. Those precepts are of a perennial value, such
                     as the ones in (Ulpian’s) opening book I (item I, para. 3) or in Justinian’s
                     Institutes (early sixth century) : honeste vivere, alterum non laedere, suum
                     cuique tribuere (to live honestly, not to harm anyone, to give each one his/
                     her due).


                                       IX. The Autonomous Legal Regime
                                     of Provisional Measures of Protection

                       59. This brings me to my last point in the present separate opinion.
                     The present legal proceedings, in my perception, bring to the fore, once
                     again, what I have for some time been characterizing as the autonomous

                     46




8 CIJ1061.indb 220                                                                                      25/03/15 08:46

                     190 	    seizure and detention (sep. op. cançado trindade)

                     legal regime of provisional measures of protection. In this respect, as I have
                     pointed out, e.g., in my dissenting opinion in the merged cases of Certain
                     Activities Carried Out by Nicaragua in the Border Area and of the Con‑
                     struction of a Road in Costa Rica along the San Juan River (Provisional
                     Measures, Order of 16 July 2013, I.C.J. Reports 2013, p. 230), opposing
                     Costa Rica to Nicaragua (and vice versa), the object of requests for pro‑
                     visional measures of protection is different from the object of applications
                     lodged with international tribunals, as to the merits.

                        60. Furthermore, the rights to be protected are not necessarily the
                     same in the two respective proceedings. Compliance with provisional
                     measures runs parallel to the course of proceedings as to the merits of the
                     case at issue. The obligations concerning provisional measures ordered
                     and decisions as to the merits (and reparations) are not the same, being
                     autonomous from each other. The same can be said of the legal conse‑
                     quences of non‑compliance (with provisional measures, or else with judg‑
                     ments as to the merits), the breaches (of one and the other) being distinct
                     from each other (ibid., pp. 267‑268, paras. 70‑71).
                        61. What ensues herefrom is the pressing need to dwell upon, and to
                     develop conceptually, the autonomous legal regime of provisional mea‑
                     sures of protection, particularly in view of the expansion of these latter in
                     our days (ibid., para. 75). This is the point which I have made not only in
                     my dissenting opinion in the two aforementioned merged cases opposing
                     Costa Rica to Nicaragua, but also in my earlier dissenting opinion in the
                     case of Questions relating to the Obligation to Prosecute or Extradite (Bel‑
                     gium v. Senegal) (Provisional Measures, Order of 28 May 2009,
                     I.C.J. Reports 2009, pp. 192‑193, paras. 80‑81), and which I see fit to reit‑
                     erate here, in the present case of Questions relating to the Seizure and
                     Detention of Certain Documents and Data (Timor‑Leste v. Australia). It
                     should not pass unnoticed that this point has marked presence in these
                     recent cases, surrounded by entirely distinct circumstances. This, in my
                     view, discloses the importance of the acknowledgment of the autonomous
                     legal regime of provisional measures of protection, irrespective of the cir‑
                     cumstances of the cases at issue.

                        62. I deem it a privilege to be able to serve the cause of international
                     justice here at the Peace Palace in The Hague. With all that is going on
                     here at the Peace Palace — at the International Court of Justice and at the
                     Permanent Court of Arbitration next door — as well illustrated herein,
                     the present case concerning Questions relating to the Seizure and Deten‑
                     tion of Certain Documents and Data (Timor‑Leste v. Australia), since its
                     lodging with the International Court of Justice last 17 December 2013 up
                     to now, marks a proper closing of the celebrations of the centenary of the
                     Peace Palace. This emblematic centenary would have been more remark‑
                     able if the International Court of Justice had ordered today, 3 March
                     2014, what in my view it should have done, i.e., the adoption of an order
                     of provisional measures of protection to the effect of, from now on, keep‑

                     47




8 CIJ1061.indb 222                                                                                    25/03/15 08:46

                     191 	    seizure and detention (sep. op. cançado trindade)

                     ing custody itself, as master of its own jurisdiction, of the seized docu‑
                     ments and data containing information belonging to Timor‑Leste, here in
                     its premises at the Peace Palace in The Hague.


                                         X. Epilogue : A Recapitulation

                        63. From the preceding considerations, I hope it has become crystal
                     clear why I consider that the provisional measures of protection indicated
                     by the Court in the present Order of 3 March 2014, in the case concerning
                     Questions relating to the Seizure and Detention of Certain Documents and
                     Data (Timor‑Leste v. Australia) are better than nothing, better than not
                     having ordered any such measures at all, though I find that the Court
                     should have gone further and have ordered provisional measures of pro‑
                     tection independently of any unilateral “undertaking” or assurance by
                     one of the Parties, and should from now on have kept custody of the
                     seized documents and data itself, at its siège here at the Peace Palace in
                     The Hague. I have thus felt obliged, in the faithful exercise of the interna‑
                     tional judicial function, to lay the foundations of my own position in the
                     cas d’espèce in the present separate opinion. I deem it fit, at this stage, to
                     recapitulate all the points of my personal position, expressed herein, for
                     the sake of clarity, and in order to stress their interrelatedness.
                        64. Primus : When a State pursues the safeguard of its own right, act‑
                     ing on its own behalf, it cannot be compelled to appear before the national
                     tribunals of another State, its contending party. The local remedies rule
                     does not apply in cases of this kind ; par in parem non habet imperium, non
                     habet jurisdictionem. Secundus : The centrality of the quest for justice pre‑
                     vails over concerns to avoid “concurrent jurisdiction”. Tertius : The
                     imperative of the realization of justice prevails over manifestations of a
                     State’s will. Quartus : Euphemisms en vogue — like the empty and mis‑
                     leading rhetoric of “proliferation” of international tribunals, and “frag‑
                     mentation” of international law, among others — are devoid of any
                     meaning, and divert attention to false issues of “delimitation” of compe‑
                     tences, oblivious of the need to secure an enlarged access to justice to the
                     justiciables.

                        65. Quintus : International courts and tribunals share a common mis‑
                     sion to impart justice, which stands above the zeal of “delimitation” of
                     competences. Sextus : Unilateral “undertakings” or assurances by a con‑
                     tending party cannot serve as basis for provisional measures of protec‑
                     tion. Septimus : Reliance on unilateral “undertakings” or assurances has
                     been the source of uncertainties and apprehension ; they are proper to the
                     realm of inter‑State (diplomatic) relations, and reliance upon such unilat‑
                     eral acts is to be avoided in the course of international legal proceedings ;
                     ex factis jus non oritur.
                        66. Octavus : International legal procedure has a logic of its own, which
                     is not to be equated to that of diplomatic relations, even less so in face of

                     48




8 CIJ1061.indb 224                                                                                    25/03/15 08:46

                     192 	    seizure and detention (sep. op. cançado trindade)

                     the perceived need of assertion that ex injuria jus non oritur. Nonus : To
                     allow unilateral acts to be performed with the acceptance of subsequent
                     “undertakings” or assurances ensuing therefrom would not only generate
                     uncertainties, but also create faits accomplis threatening the certainty of
                     the application of the law. Decimus : Facts only do not per se generate
                     law‑creating effects. Human values and the idea of objective justice stand
                     above facts ; ex conscientia jus oritur.

                        67. Undecimus : Arguments of alleged “national security”, as raised in
                     the cas d’espèce, cannot be made the concern of an international tribunal.
                     Measures of alleged “national security”, as raised in the cas d’espèce, are
                     alien to the exercise of the international judicial function. Duodecimus :
                     General principles of international law, such as the juridical equality of
                     States (enshrined into Article 2 (1) of the United Nations Charter), can‑
                     not be obfuscated by allegations of “national security”. Tertius decimus :
                     The basic principle of the juridical equality of States, embodying the idée
                     de justice, is to prevail, so as to discard eventual repercussions in interna‑
                     tional legal procedure of factual inequalities among States.


                        68. Quartus decimus : Due process of law, and the equality of arms
                     (égalité des armes), cannot be undermined by recourse by a contending
                     party to alleged measures of “national security”. Quintus decimus : Alle‑
                     gations of State secrecy or “national security” cannot interfere in the
                     work of an international tribunal (in judicial or arbitral proceedings), car‑
                     ried out in the light of the principle of the proper administration of justice
                     (la bonne administration de la justice).
                        69. Sextus decimus : Provisional measures of protection cannot be
                     erected upon unilateral “undertakings” or assurances ensuing from
                     alleged “national security” measures ; provisional measures of protection
                     cannot rely on such unilateral acts, they are independent from them, they
                     carry the authority of the international tribunal which ordered them. Sep‑
                     timus decimus : In the circumstances of the cas d’espèce, it is the Court
                     itself that should keep custody of the documents and data seized and
                     detained by a contending party ; the Court should do so as master of its
                     own jurisdiction, so as to prevent further irreparable harm.

                        70. Duodevicesimus : The inviolability of State papers and documents is
                     recognized by international law, in the interests of the good administra‑
                     tion of justice. Undevicesimus : The inviolability of the correspondence
                     between States and their legal advisers is an international law obligation,
                     not one derived from a unilateral “undertaking” or assurance by a State
                     following its seizure of documents and data containing information
                     belonging to another State.

                      71. Vicesimus : There is an autonomous legal regime of provisional
                     measures of protection, in expansion in our times. This autonomous legal

                     49




8 CIJ1061.indb 226                                                                                    25/03/15 08:46

                     193 	    seizure and detention (sep. op. cançado trindade)

                     regime comprises : (a) the rights to be protected, not necessarily the same
                     as in the proceedings on the merits of the concrete case ; (b) the corre‑
                     sponding obligations of the States concerned ; (c) the legal consequences
                     of non‑compliance with provisional measures, distinct from those ensuing
                     from breaches as to the merits. The acknowledgment of such autonomous
                     legal regime is endowed with growing importance in our days.


                     (Signed) Antônio Augusto Cançado Trindade.




                     50




8 CIJ1061.indb 228                                                                                 25/03/15 08:46

